Case 2:18-cv-05611-MSG Document1 Filed 12/28/18 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NICHOLE MCCANN | CIVIL ACTION

Plaintiff,
Vv. No.
WALMART, INC., WAL-MART JURY TRIAL DEMANDED

STORES EAST, INC.,
WAL-MART STORES, INC., and !
WALMART STORE NO. 2650,

Defendants.

NOTICE OF REMOVAL

Defendants, Walmart, Inc., Wal-Mart Stores East, Inc., Wal-Mart Stores, Inc., and Walmart
Store No. 2650 (more properly identified as Wal-Mart Stores East, LP and hereinafter referred to
collectively as “Walmart”), by and through their undersigned counsel, hereby file this Notice of
Removal pursuant to 28 U.S.C. §§ 1441 (a) and (b) and 1446(b) and (c) to remove this action from
the Court of Common Pleas of Philadelphia County, November Term, 2018, No. 02544, where it
is now pending, to the United States District Court for the Eastern District of Pennsylvania, and in
support thereof, state as follows:

1. On November 21, 2018, Plaintiff filed a Complaint in the Court of Common Pleas
of Philadelphia County, November Term, 2018, No. 02544 against Walmart. See a true and correct
copy of the Complaint, attached hereto as Exhibit “A.”

2, The Complaint was served by mail to Walmart on November 30, 2018.

3. Walmart filed an Answer with New Matter in the Court of Common Pleas of
Philadelphia County on December 21, 2018. See a true and correct copy of the Answer with New

Matter, attached hereto as Exhibit “B.”
Case 2:18-cv-05611-MSG Document1 Filed 12/28/18 Page 2 of 5

4, The action arises from a slip-and-fall accident that occurred on August 3, 2017 on
Walmart’s premises at 4301 Byberry Road in Philadelphia, Pennsylvania 19154. See Exhibit “A”
qv7, 11.

5. The Complaint alleged that Plaintiff sustained serious and permanent injuries,
including nondisplaced patellar fracture of the right knee, knee pain, and ankle pain. See Exhibit
“A”? G18.

6, The Complaint did not provide any specific monetary demand or specific
information regarding damages.

7. On July 20, 2018, Plaintiff provided Claims Management Inc., a third-party
company which handles Walmart’s customer incident claims, a pre-suit demand letter for
$145,000. See a true and correct copy of Plaintiffs demand letter, attached hereto as Exhibit “C.”

8. On December 19, 2018, Plaintiff's counsel, Michael T. van der Veen,
communicated by telephone that Plaintiffs current demand after filing suit is $375,000.

9. Given Plaintiff’s July 20 and December 19 demands, the amount in controversy
exceeds the Court’s relevant jurisdictional amount of Seventy-Five Thousand Dollars ($75,000).

10. The Court of Common Pleas of Philadelphia County is within the jurisdiction of
the United States District Court for the Eastern District of Pennsylvania.

11. ‘Plaintiff alleges that she is a citizen of the Commonwealth of Pennsylvania and
resides therein at 1500 Church Street in Philadelphia, Pennsylvania 19124. See Exhibit “A.”

12. Defendant Walmart, Inc. is a Delaware corporation with its principal place of
business in Bentonville, Arkansas as stated in Plaintiff's Complaint.

13. Defendant Wal-Mart Stores, Inc., now known as Walmart Inc., is a Delaware

corporation with its principal place of business in Arkansas as stated above.
Case 2:18-cv-05611-MSG Document1 Filed 12/28/18 Page 3 of 5

14. Defendants Wal-Mart Stores East, Inc. and Walmart Store No. 2650 are fictitious

entities to which the citizenship is irrelevant to the Court’s analysis.

15. | The Walmart Store at which this accident occurred is operated by Wal-Mart Stores

East, LP, which is a limited partnership organized and existing under the laws of the State of

Delaware with principal business offices located in Bentonville, Arkansas.

16. Walmart Inc., a Delaware corporation with its principal place of business in

Arkansas, is the ultimate and sole (100%) owner of Wal-Mart Stores East, LP through various

wholly-owned operating entities as follows:

a.

Walmart Inc. is the sole (100%) owner of Wal-Mart Stores East, LLC,
which is an Arkansas corporation with its principal place of business in
Arkansas;

Wal-Mart Stores East, LLC, is the sole (100%) owner of WSE
Management, LLC and WSE Investment, LLC, which are both Delaware
limited liability companies whose principal places of business are in
Arkansas:

WSE Investment, LLC is the 99% owner and limited partner of Wal-Mart
Stores East, LP; and

WSE Management, LLC is the 1% owner and general partner of Wal-Mart

Stores East, LP.

17. Accordingly, none of Wal-Mart Stores East, LP’s limited or general partners are

citizens of the Commonwealth of Pennsylvania.

18. For all of these reasons, the requirements of diversity jurisdiction are satisfied.
Case 2:18-cv-05611-MSG Document1 Filed 12/28/18 Page 4 of 5

19. | Where a case stated by the initial pleading is not removable, “a notice of removal
may be filed within thirty days after receipt by the defendant, through service or otherwise, of a
copy of an amended pleading, motion, order or other paper form which it may first be ascertained
that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3) and
§1446(c)(3){A).

20. The Complaint, along with Plaintiff's demand letter dated July 20, 2018, and
telephone communication of current demand of $375,000 makes the case’s value in excess of
$75,000, warranting removal.

21. Removal is proper pursuant to 28 U.S.C. § 1441(a) and (b) which authorizes the
removal of any civil action of which the District Courts of the United States have original
jurisdiction and if none of the parties in interest properly joined and served as a defendant is a
citizen of the state in which such action is brought.

22. For all of the reasons set forth herein, this Court has original jurisdiction over this
action pursuant to 28 U.S.C. § 1332 as the parties are citizens of different states and the amount in
controversy exceeds Seventy-Five Thousand Dollars ($75,000).

WHEREFORE, Defendants, Walmart, Inc., Wal-Mart Stores East, Inc., Wal-Mart Stores,
Inc., and Walmart Store No. 2650, respectfully request that the State Action be removed from the
Court of Common Pleas of Philadelphia County to the United States District Court for the Eastern

District of Pennsylvania.

   
  

McDONNELL & ASSOCIATES, oe

Prod sakiet

Patrick J. McDonnell, Esquire
Barkha Patel, Esquire
Attorneys for Defendants

Dated: December 27, 2018 By:

 
Case 2:18-cv-05611-MSG Document1 Filed 12/28/18 Page 5 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NICHOLE MCCANN | CIVIL ACTION

Plaintiff, |
V. No,
WALMART, INC., WAL-MART JURY TRIAL DEMANDED

STORES EAST, INC.,
WAL-MART STORES, INC., and
WALMART STORE NO. 2650,

Defendants.

 

CERTIFICATE OF SERVICE
I, Barkha Patel, Esquire, hereby certify that the Notice of Removal was filed with the Court,
available for viewing on ECF, and served via e-mail on the following:

Michael T. van der Veen, Esquire
Van Der Veen, O’Neill, Hartshorn & Levin
1219 Spruce Street
Philadelphia, PA 19107
Attorneys for Plaintiff

  
   
 

C.

McDONNELL & ASSO ie
©

aes
Dated: December 27, 2018 By: Bye ae

Barkha Patel, Esquire
Attorneys for Defendants

 
